TATE, Judge.
Robert J. Primeaux died as a result of a motor vehicle collision of June 24, 1956. His surviving widow appeals from judgment dismissing her suit against the three codefendants, Clifford J. Miller, Miller’s employer, and the liability insurer of the truck Miller was driving at the time of the accident.
The accident occurred in the early evening, when in a heavy downpour of rain the truck driven by the decedent ran into the rear of Miller’s.
The plaintiff-widow chiefly urges that the District Court erred in dismissing her suit by refusing to accept the version of the accident given by plaintiff’s witness to the effect that the sole proximate cause of the accident was Miller’s negligence in having stopped his unlit truck in decedent’s path on the travelled portion of the highway. See, e. g., Vowell v. Manufacturers Cas. Ins. Co., 229 La. 798, 96 So.2d 909.
However, on appeal the trial court’s factual determinations will not be disturbed unless manifestly erroneous, Pierre v. Galloway, La.App. 1 Cir., 96 So.2d 916. The record supports the District Court’s acceptance of, as more credible, the testimony of defendants’ witnesses, who indicate that the sole proximate cause of the accident was the decedent’s heedlessness and excessive speed under the circumstances when he ran into the well-lighted rear of the defendants’ slowly moving truck. Beard v. A. R. Blossman, Inc., La.App. 1 Cir., 94 So.2d 87.
Accordingly, the judgment appealed from is affirmed.
Affirmed.